Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-17, 26 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo, US 2020/0221150.
Regarding claim 16, Guo discloses a display device for connecting to a wireless communication network, the display device comprising: 
a display (figure 25); 
one or more wireless communication modules (figure 25); and 
a controller (figure 25) configured to: 
display, via the display, an authentication manner for authenticating a mobile terminal that is connected to the wireless communication network (figure 3, paragraph 43-57); 
receive, via the one or more wireless communication modules, wireless communication connection information from the mobile terminal based on the mobile terminal being authenticated according to the authentication manner (figure 3, paragraph 43-57); and 


Regarding claim 17, Guo discloses the display device of claim 16, wherein the displayed authentication manner comprises an authentication number, and the mobile terminal is authenticated based on receiving, from the mobile terminal, a number input to the mobile terminal that matches the authentication number (figures 4-7, paragraph 43-57).  

Claim 31 is rejected on the same grounds as claim 17.

Regarding claim 26, Guo discloses the display device of claim 16. wherein the controller is further configured to receive, from the mobile terminal, account information for linking an account of the display device with an account of the mobile terminal (figure 9-10b; paragraph 84-88).

Regarding claim 30, Guo discloses a method of connecting a display device to a wireless communication, the method comprising: 
determining whether wireless communication connection information is stored in a memory of the display device (paragraph 180-181 and 211-212); 
based a determination that the memory does not include wireless communication connection information stored therein, displaying an authentication manner for authenticating a mobile terminal that is connected to the wireless communication network (figure 3, paragraph 43-57); 

establishing a wireless communication connection to the wireless communication network based on the received wireless communication connection information (figure 3, paragraph 43-57).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over the Guo in view of Lugial et al., US 2021/0092167.
Regarding claim 18, Guo discloses the display device of claim 16.
Guo is silent about the displayed authentication manner comprises an image indicating a region of the display device where the mobile terminal is to be positioned, and the mobile terminal is authenticated based on sensing the mobile terminal at the indicated region.  
In an analogous art, Lugial discloses the displayed authentication manner comprises an image indicating a region of the display device where the mobile terminal is to be positioned, 
Therefore, it would have been obvious to one of ordinary skill in the art to modify, at the time of filing, Guo’s device with the teachings of Lugial. The motivation would have been to increase security for the benefit of preventing piracy.

Claim 32 is rejected on the same grounds as claim 18.

Claim 19, 27-29 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over the Guo in view of Honda et al., US 2018/0288660.
Regarding claim 19, Guo discloses the display device of claim 16, wherein the controller is configured to perform, via the one or more wireless communication modules, wireless communication with the mobile terminal before establishing the connection to the wireless communication network, and perform, via the one or more 3 Attorney Docket No. 3110-3232wireless communication modules, wireless communication with the mobile terminal through a Wi-Fi connection after establishing the connection to the  wireless communication network (figures 19 and 24; paragraph 180 and 211).  
Guo is silent about a connection through a Bluetooth Low Energy (BLE) connection.
In an analogous art, Honda discloses the controller is configured to perform, via the one or more wireless communication modules, wireless communication with the mobile terminal through a Bluetooth Low Energy (BLE) connection before establishing the connection to the wireless communication network, and perform, via the one or more 3 Attorney Docket No. 3110-3232wireless communication modules, wireless communication with the mobile terminal through a Wi-Fi connection after establishing the connection to the  wireless communication network (paragraph 76,84, 92 and 104).


Claims 27 and 33 are rejected on the same grounds as claim 19.

Regarding claim 28, Guo and Honda disclose the display device of claim 27, further comprising a memory, wherein the controller is further configured to store the wireless communication connection information in the memory (Guo paragraph 180-181 and 211-212; Honda paragraph 56, 75 and 103).  

Claim 34 is rejected on the same grounds as claim 28.

Regarding claim 29, Guo and Honda disclose the display device of claim 28, wherein the controller is further configured to establish connection to the wireless communication network based on wireless communication connection information stored in the memory for a next connection occasion without receiving wireless communication connection information from the mobile terminal (Guo paragraph 180-181 and 211-212; Honda paragraph 56, 75 and 103).  

Claim 35 is rejected on the same grounds as claim 29.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the Guo in view of Woo et al., US 2012/0213134.
Regarding claim 20, Guo discloses the display dev ice of claim 16.

In an analogous art, Woo discloses the controller is configured to perform, via the one or more wireless communication modules, wireless communication with the mobile terminal through a Bluetooth Low Energy (BLE) connection when the mobile terminal is in a power-off standby state (paragraph 76,84, 92 and 104).
Therefore, it would have been obvious to one of ordinary skill in the art to modify, at the time of filing, Guo’s device with the teachings of Woo. The motivation would have been to save energy for the benefit of having more battery power when needed.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the Guo in view of Le Guen et al., US 2015/0100618.
Regarding claim 21, Guo discloses the display device of claim 16.
Guo is silent about the controller is further configured to receive, from the mobile terminal, wireless communication connection information according to another wireless communication network based on the mobile terminal receiving a command for changing the wireless communication network to the another wireless communication network.  
In an analogous art, Le Guen discloses the controller is further configured to receive, from the mobile terminal, wireless communication connection information according to another wireless communication network based on the mobile terminal receiving a command for changing the wireless communication network to the another wireless communication network (paragraph 109).
Therefore, it would have been obvious to one of ordinary skill in the art to modify, at the time of filing, Guo’s device with the teachings of Le Guen. The motivation would have been to give the user the best possible signal for the benefit of providing quality of service.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over the Guo in view of Park, US 2018/0270442.
Regarding claim 22, Guo discloses the display device of claim 16,
Guo is silent about the controller is further configured to display, via the display, a video while an electronic program guide (EPG) is displayed at the mobile terminal in response to a command for displaying the EPG.  
In an analogous art, Park discloses the controller is further configured to display, via the display, a video while an electronic program guide (EPG) is displayed at the mobile terminal in response to a command for displaying the EPG (figures 18a-19b; paragraph 204-209).
Therefore, it would have been obvious to one of ordinary skill in the art to modify, at the time of filing, Guo’s device with the teachings of Park. The motivation would have been to give an unobstructed view of the video for the benefit of helping the viewing impaired.

Regarding claim 23, Guo and Park disclose the display device of claim 22. wherein the controller is further configured to display, via the display, a broadcast reservation notification screen based on a broadcast reservation command received via the EPG at the mobile terminal (figures 18a-19b; paragraph 204-209).  

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over the Guo in view of Woods et al., US 2013/0179925.
Regarding claim 24, Guo discloses the display device of claim 16.
Guo is silent about the controller is further configured to display, via the display, a video, and wherein a related video is displayed at the mobile terminal in response to a command for displaying the related video received at the mobile terminal.  

Therefore, it would have been obvious to one of ordinary skill in the art to modify, at the time of filing, Guo’s device with the teachings of Woods. The motivation would have been to give more information about the desired media for the benefit providing quality of service.

Regarding claim 25, Guo discloses the display device of claim 16. 
Guo is silent about the controller is further configured to display, via the display, a mirrored image of a screen of the mobile terminal in response to a mirroring command received via a remote control.  
In an analogous art, Woods discloses the controller is further configured to display, via the display, a mirrored image of a screen of the mobile terminal in response to a mirroring command received via a remote control (paragraph 119).
Therefore, it would have been obvious to one of ordinary skill in the art to modify, at the time of filing, Guo’s device with the teachings of Woods. The motivation would have been to give provide a bigger screen for the benefit of helping the viewing impaired.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






OM


						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421